IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-30517
                         Conference Calendar



RODERICK PRESIDENT,

                                          Plaintiff-Appellant,

versus

JOHN O’NEAL, Individually and in his official
capacity; RICHARD L. STALDER, Individually and
in his official capacity; OTIS KENT ANDREWS,
Individually and in his official capacity,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 99-CV-2317
                       - - - - - - - - - -
                         October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Roderick President, a Louisiana prisoner (# 384264), appeals

from the district court’s sua sponte dismissal of his 42 U.S.C.

§ 1983 civil rights complaint as frivolous, pursuant to 28 U.S.C.

§ 1915(e)(2).   President alleged that he had been denied access

to the courts in violation of the First Amendment, when the law

library supervisor at his prison, John Onellion (identified as

“O’Neal” in President’s complaint) withheld from him his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-30517
                                  -2-

completed and notarized state postconviction application and

legal papers, which President had submitted for copying.    The

district court did not abuse its discretion in concluding that

President had failed to show that he suffered an “actual injury”

with respect to the temporary withholding of his legal materials,

as President still has ample time to file his postconviction

application.     See Berry v. Brady, 192 F.3d 504, 507 (5th Cir.

1999); Lewis v. Casey, 518 U.S. 343, 350-51 (1996); LA. CODE CRIM.

P. 930.8(A).

     AFFIRMED.